Northfield Ins. Co. v Golob (2018 NY Slip Op 05772)





Northfield Ins. Co. v Golob


2018 NY Slip Op 05772


Decided on August 15, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2015-12397
 (Index No. 30698/14)

[*1]Northfield Insurance Company, appellant, 
vShmuel Golob, et al., respondents.


Kenney Shelton Liptak Nowak LLP, Buffalo, NY (Judith Treger Shelton and Jessica L. Foscolo of counsel), for appellant.
Richard A. Danzig, White Plains, NY (Donald S. Campbell of counsel), for respondents.

DECISION & ORDER
In a declaratory judgment action, the plaintiff appeals from a corrected order of the Supreme Court, Rockland County (Victor J. Alfieri, Jr., J.), dated November 30, 2015. The order, insofar as appealed from, granted that branch of the defendants' motion which was to compel the plaintiff to comply with certain discovery demands and denied that branch of the plaintiff's cross motion which was for a protective order as to the information sought in the discovery demands.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The plaintiff commenced this action seeking a judgment declaring that it was not obligated to defend or indemnify the defendants in an underlying action entitled Christensen v Golob, pending in the Supreme Court, Suffolk County, under index number 62302/13.
During the course of discovery, the defendants moved, inter alia, to compel the plaintiff to provide supplemental responses to interrogatories and respond to document demands. The plaintiff cross-moved, inter alia, for a protective order. In a corrected order dated November 30, 2015, the Supreme Court, inter alia, granted the defendants' motion to compel and denied that branch of the plaintiff's cross motion which was for a protective order. The plaintiff filed a notice of appeal. Thereafter, the plaintiff moved for summary judgment on the complaint, and that motion was granted in an order dated July 7, 2017.
In light of our determination of the companion appeal (see Northfield Ins. Co. v Golob, _____ AD3d _____ [Appellate Division Docket No. 2017-08110; decided herewith]), affirming the order dated July 7, 2017, upon, inter alia, rejecting the defendants' argument that summary judgment was premature in light of the outstanding discovery at issue on this appeal, this appeal has been rendered academic.
LEVENTHAL, J.P., SGROI, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court